DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15-16, 20 and 39 are under examination.
Claims 14, 17-19, 21-38 and 40-57 are cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/896566 filed 10/28/2013 is acknowledged.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-16, 20 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

 
Step 2A: Identification of the Abstract Idea
Claims 1-13, 15-16, 20 and 39 are directed to an abstract idea of modeling disease progression including disease state progression with a directed acyclic tree or other graphs including a tree or forest. 
The claims recite generating a model of progression which includes at least a state of cancer or transitions among the states based on obtained biomedical data, wherein transitions among the states are determined by a causality relationship information whose strength is estimated by probability raising by at least one unbiased estimator;
Receiving further biomedical data associated with a further patient;
Classifying a particular state of cancer for the further patient using the model of progression and the further biomedical data and determining a genome-specific therapy design based on the classification of the particular cancer state.
Claims 1-13, 15-16, 20 and 39 are drawn to further limiting the graph, which is a DAG, tree or forest (claim 4) and the information that the graph is based upon; the dependent claims serve to further limit the recited abstract idea. 
The specification discloses:
[00123] Further complex models of progression can be inferred with probability raising, for example, directed acyclic graphs. (See, e.g., References 1,11 and 12). These exemplary models, rather than trees, can explain the common phenomenon of preferential progression paths in the target process via, for example, confluence among events. In the case of cancer, for example, these models can be more suitable than trees to describe the accumulation of mutations.
The claimed model relies on formulas to describe disease events (specification par. 0057) and mathematical graph theory, i.e. a directed acyclic graph (DAG), to organize and model the progression of data (specification par. 0066). The instantly claimed method relies on graph theory and mathematics to model biomedical information of the progression of a disease.
Regarding the states which are determined by “causality relationship information,” who strength is estimated by probability raising by an unbiased estimator, the specification teaches that an unbiased estimator can be a shrinkage estimator (par. 0008). 
The specification describes the shrinkage estimator as:
[0062] a generic shrinkage estimator can be defined as (9= (1 - X)a(x) + Xfi(x), where 0 < A < 1 can be the shrinkage coefficient, x can be the input data and 0 can be the estimates that should be evaluated. 0 can be arbitrarily shrunk towards a or P by varying A. The estimator can be biased.
The specification further sets forth the mathematical equations describing a tree with a shrinkage estimator:
[0086] Table 1 “Algorithm 1 Tree-alike reconstruction with shrinkage estimator”
The specification therefore describes the claimed model of disease states as progression of paths in a graph such as a DAG connected by an “unbiased estimator” which can be calculated by a mathematical equation (as in par. 0062).
Furthermore, Hainke et al. teach disease progression models and evidence Path models, tree models and Directed Acyclic graph models (pages 3-7). Figs. 2.1, 2.2 and because using graphs and mathematics to represent information are abstract idea.    
At least Goeman et al. (Bioinformatics, vol. 24 (2008) pages 537-544; Figure 1) and Strobl et al. (BMC vol. 12 (2012) pages 1-13; page 3, col. 2, par. 5, section “Principles of graphical models”) evidence graphical models to be abstract ideas because they are mathematical concepts. Tsai et al. (Journal of Clinical Epidemiology, vol. 62 (2009) page 986-990; section “4. Statistical analysis of recurrent events and page 987, col. 1, par. 2) evidence that disease progression models are statistical models and therefore mathematical concepts and abstract ideas. Geneletti et al. (Emerging Themes in Epidemiology vol. 8 (2011) pages 1-18) evidence assessing causal relationships in genomics using a DAG as a tool to represent causal relationships (page 3, col. 1, par. 2) and teaches (page 13, col. 2, par. 5) that the “original role of DAGs in the statistical literature is to encode statistical associations (described, for instance, by Chi-squared test).” Statistical relationships are mathematical concepts.
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 
In Digitech, the Courts have put forth:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent 
In Flook the Courts have put forth:
“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”
Regarding the recited step of receiving further biomedical data, the courts BASCOM (decision, pages 12-13) put forth that receiving data is an abstract idea:

“1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory” was an abstract idea because “data collection, recognition, and storage is undisputedly well-known” and “humans have always performed these functions”

	Step 2A: Consideration of Practical Application

This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The instant claims result in “determining a genome-specific therapy design based on the classification.” This determining is a further determining of information and not a practical application. The determined genome specific therapy design is not practically applied. 

Step 2B: Consideration of Additional Elements and Significantly More
The claims recite obtaining biochemical data as (in claim 1) which is genomics, transcriptomic, epigenomics or imaging data (claim 11). However, gathering and inputting data is extra-solution activity as per MPEP 2106.05(g).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because obtaining data is drawn to extra-solution activity of data gathering and inputting to a computer program which is routine, conventional and well understood.
As a whole the method relies on the abstract ideas of organizing information through mathematical correlations. The claims do not include additional elements that are sufficient to amount of significantly more than the judicial exception because it is routine and conventional to perform the acts of using a generic computer to process 


Response to Arguments

Applicant's arguments filed 3/08/2021 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 8, par. 1) that independent claims 1, 20 and 39 recite specific features pertaining to a particular field of technology, i.e. a generation of a progression model for cancer cells.
In response, specificity of a mental process or mathematical concept is not a standard used to evaluate subject matter eligibility under the USPTO’s Guidance for Subject Matter Eligibility. Sections of Applicant’s own specification and the references of Geneletti et al., Hainke et al., Goeman et al., Tsai et al. and Strobl have been cited above to evidence that the recited limitations are drawn to the abstract idea of representing disease progression in a graphical relationship such as a DAG or tree, 
Applicants argue (Remarks, page 8, par. 2) that generating a progression model for cancer cells as recited in the independent claims would be impossible to be performed mentally by a human.
In response, computational features that are impossible for the human mind are not recited in the claims. The DAG and tree graphs disclosed in the evidenced references of Hainke et al., Tsai et al., Goeman et al., Strobl et al. and Geneletti et al. are possible to construct by the human mind (see Figures). Furthermore, complexity of a mathematical problem is not a criteria for overcoming the statutory bar, e.g. to date there are ample mathematical problems that cannot be solved even with computer technology let alone the human mind. Many-body mathematical problems (for example in physics and quantum mechanics) cannot be solved by human minds of even those of skill in the art however, mathematical problems nevertheless fall into the category of being abstract ideas. 
Applicants have not argued or provided evidence as to why the claimed steps of generating a model of disease progress (claim 1), wherein the model is a DAG, tree or a forest (claim 4) is not merely a mathematical concept. The pointed to sections of Applicant’s own specification and cited references are evidence that the claimed disease progression model is a mathematical concept. Neither the claims nor the specification disclose computer specific architecture that indicates that the disease model is more than the received biomedical information organized and analyzed using mathematics. 
Digitech, the Courts have put forth:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
Applicants argue that under step 2A, Prong 1, the claims provide for elements that apply the judicial exception to effect a particular treatment for cancer patients.
In response the claims recite determining a genome-specific therapy which is not a “practical application,” but rather a further abstract idea step. The limitation is an intent to use the judicial exception in a particular field but, it is not a particular treatment. MPEP 2106.04(d)(2) explains and provides examples of a practical application that is a specific treatment:
Examples of "treatment" and prophylaxis" limitations encompass limitations that treat or prevent a disease or medical condition, including, e.g., acupuncture, administration of medication, dialysis, organ transplants, phototherapy, physiotherapy, radiation therapy, surgery, and the like. For example, an immunization step that integrates an abstract idea into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases is considered to be a particular prophylaxis limitation that practically applies the abstract idea. See, e.g., Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1066–68, 100 USPQ2d 1492, 1500-01 (Fed. Cir. 2011). 
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.
Applicants argue (Remarks, page 10, par. 2) that the instant claims are an improvement to the technological field of reconstructing cancer progression models based on the probabilistic notion of causation which can differ from models that are based on correlation.
In response, “reconstructing cancer progression models” is not “technology” because said models are drawn to an abstract idea. The claims are not drawn to an improvement in computer functionality but rather implement a generic computer to perform the mathematical calculations associated with implementing a graphical, probabilistic representation of disease progression. A new or improved abstract idea is not an improvement to technology. Applicant’s claimed process is not improving the functioning of a computer, as in Enfish, or computer product, as in McRO. The claimed process is not applied in the “real world realm” and therefore cannot be evaluated as to whether there is an improvement to another technological field. 
MPEP 2106.05(a) outlines criteria for improvements to technology wherein a distinction must be made between statutory “technology” and merely presenting a solution or outcome:
The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip 
Instantly, the claims are not drawn to anything that is “produced,” and instead are drawn to determining information per se which is a therapy design. The claims therefore are not drawn to an improvement to technology.
Applicants point to paragraphs [0060-0061] as support for an improvement to technology. In par. 0061, the specification describes:
Using the notion of probabilistic causation described herein, it can be possible to infer a tree whose induced distribution best describes causal structure implicit in the data.
In par. 0062, the specification discloses that because of the “noise” in the data a shrinkage estimator which is a mathematical equation to measure causation among pairs of events can be utilized. However, akin to signal processing using mathematics, organizing information using a tree and processing data using mathematics equates to implementation of abstract ideas, resulting in data per se and is therefore not a “practical application”.
Applicants analogize the instant claims to those of AMDOCS, however in AMDOCS, the invention was drawn to an improvement to compute networks. The Court analyzed the claims in view of the specification, specifically pointing out the improvement to technology (see AMDOCS, page 22):
As explained by the patent, this distributed enhancement was a critical advancement over the prior art: 
Importantly, the distributed data gathering, filtering and enhancements performed in the system 100 enables load distribution. Granular data can reside in the peripheries of the system 100, close to the information sources. This helps avoids [(sic)] reduce congestion in network bottlenecks but still allows the data to be accessible from a central location. In previous systems, all the network information flows to one location, making it very difficult to keep up with the massive record flows from the network devices and requiring huge databases. ’065 patent at 4:33–42.

Furthermore (AMDOCS, pages 22-23, connecting paragraph) the Court put forth:
an unconventional manner to achieve an improvement in computer functionality. The enhancing limitation depends not only upon the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working together in a distributed manner.

In contrast, the instantly claimed invention does not claim or disclose any such improvements to tangible computer technology or an “unconventional” operation of components (i.e. unconventional additional elements) as was the scenario in AMDOCS.   
Additionally, during examination, under USPTO practice, Examiners use the method of Broadest Reasonable Interpretation (BRI) and look to the claims for “additional elements” that alone or in combination with each other are not “routine, conventional and well understood.” In AMDOCS the Court turned to the specification and found that the claims rely on unconventional technology and also result in an improvement to technology. However, in the instant Application, the claims are merely drawn to what may be an improved implementation of mathematics and rules which are abstract ideas.
Applicants argue that unconventional data gathering with a specifically recited application may render the claims patent eligible. Applicants cite Appeal 2019-004726.
In response, the claims do not recite a physical data gathering step and therefore the evaluation under Step 2B as to whether it is routine, conventional and well understood cannot be made. With regard to a cited Appeal decision by PTAB, Examiner cannot comment on PTAB decisions and is limited to using the MPEP, cases cited therein, and USPTO Guidance in Examination.


E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Anna Skibinsky/
Primary Examiner, AU 1631